Title: From James Madison to Thomas Jefferson, 28 September 1824
From: Madison, James
To: Jefferson, Thomas


        
          Dear Sir
          Montpellier (Sept.) 28. 1824
        
        The list of books you have made out will do very well as a nest Egg for the Library. May not the high prices of some of them have been occasioned by a scarcity since removed by Editions both better & cheaper. I know nothing of Fayette’s movements, but through the Newspapers, from which it appears that he cannot leave Philada. before the 1st. of October. It becomes questionable I think whether he will be able to visit this quarter before the day on which he must be at Yorktown. I shall endeavor to be with you on friday or saturday evening. Always & affectionately yours
        
          James Madison
        
      